Title: To Thomas Jefferson from Thomas Munroe, 9 November 1802
From: Munroe, Thomas
To: Jefferson, Thomas


          
            Sir,
            Superintendants OfficeWashington 9th November 1802
          
          The proper Officer has rendered, in behalf of the State of Maryland, the enclosed Account of a quarters Interest due the 1st. Octo. last on the two Loans of $100,000 each by the said State for the use of the City of Washington—I have no monies in my hands wherewith I can pay the same, nor do I believe a sum sufficient for the purpose can at present be raised by a sale of the Lots in the City which are pledged for the repayment of the said Loans & Interest, without an unwarrantable sacrafice of said Lots—
          I have the Honor to be with the most respectful consideration Sir Yr mo Obt Servt
          
            Thomas Munroe Supt
          
        